             Case 4:17-cv-02524-HSG Document 47 Filed 10/03/19 Page 1 of 4


 1 THE WESTON FIRM
   GREGORY S. WESTON (239944)
 2 greg@westonfirm.com
   1405 Morena Blvd., Suite 201
 3
   San Diego, CA 92110
 4 Telephone:   (619) 798-2006

 5 Counsel for Plaintiff

 6 [Additional Counsel in Signature Block]

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11 VALORIE WINN, on behalf of herself and
   all others similarly situated,
12                                               Case No: 4:17-cv-2524-HSG
                    Plaintiff,
13                                               JOINT STATUS REPORT RE S-L SNACKS APPEAL
             v.
14
                                                 Judge: The Honorable Haywood S. Gilliam
15 MONDELEZ INTERNATIONAL, INC. and
   PAK ‘N SAVE, INC.,                            Class Action
16
               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                   Winn v. Mondelez International, Inc. et al., Case No: 4:17-cv-2524-HSG
                               JOINT STATUS REPORT RE PENDING APPEALS
              Case 4:17-cv-02524-HSG Document 47 Filed 10/03/19 Page 2 of 4


 1    I.    Summary

 2          While the stay of this case has lasted longer than the parties hoped, the reason for it remains as

 3 strong as ever: a key preemption issue in this case will likely soon be decided by the Ninth Circuit.

 4 Should the Ninth Circuit find the use-of-trans-fat UCL claim in S-L Snacks preempted, Plaintiff will

 5 voluntarily dismiss her very similar trans fat use claims, sparing the Court and Defendants from briefing

 6 and resolving the complex preemption question. If the Ninth Circuit rules against preemption, and

 7 possibly other arguments for dismissal also applicable here, Defendants will either be able to focus their

 8 motion to dismiss arguments on issues unique to this case, or decline to file a motion to dismiss. Either

 9 way, a continued stay promotes judicial economy, and with the final case argued and submitted ten

10 months ago, will probably not extend much longer.

11   II.    Status Report

12          Pursuant to the Court’s July 17, 2018 Order Staying Case Pending Appeals (Dkt. 37) and

13 October 24, 2018 Order Continuing Stay (Dkt. 39) and October 2, 2019 Order Directing the Parties to

14 Provide the Court with a Status Update (Dkt. 46), the Parties submit the following Status Report. In its

15 July 17 order, the Court identified three cases pending before the Ninth Circuit which might address

16 similar allegations relating to preemption of state-law claims involving partially hydrogenated oil:

17 Hawkins v. The Kroger Company, 9th Cir. No. 16-55532 and Hawkins v. AdvancePierre Foods, Inc., 9th

18 Cir. No. 16-5669, and McGee v. S-L Snacks Nat’l, LLC, 9th Cir. No. 17-55577 (previously captioned

19 McGee v. Diamond Foods, Inc.).

20          On August 10, 2018, the Ninth Circuit issued an unpublished memorandum opinion affirming

21 the district court’s order granting defendant’s motion to dismiss in Hawkins v. AdvancePierre Foods,

22 Inc., 733 Fed. App’x 906 (9th Cir. 2018). The opinion expressly declined to reach the preemption issue.

23          On October 4, 2018, the Ninth Circuit issued a published opinion in Hawkins v. Kroger Co., 906

24 F.3d 763 (2018). The Ninth Circuit held plaintiff Hawkins had standing to pursue her claims relating to

25 the use of partially hydrogenated oil, and that her consumer fraud trans fat label claims were not

26 preempted, but expressly declined to reach the issue of state law preemption regarding the use (as

27 opposed to the labeling) of trans fat/PHO.

28
                                                        1
                    Winn v. Mondelez International, Inc. et al., Case No: 4:17-cv-2524-HSG
                                JOINT STATUS REPORT RE PENDING APPEALS
             Case 4:17-cv-02524-HSG Document 47 Filed 10/03/19 Page 3 of 4


 1         The Parties believe this final issue relevant to this case will likely be addressed by the Ninth

 2 Circuit in the third case, McGee v. S-L Snacks Nat’l, LLC, 9th Cir. No. 17-55577, which was argued

 3 and submitted on December 5, 2018. For this reason, the Parties suggest a continuance of the present

 4 stay until a further status report, to be due either January 10, 2020, or within fourteen days of the

 5 decision (or other resolution) of McGee v. S-L Snacks.

 6

 7 DATED: March 15, 2019                               Respectfully Submitted,

 8                                                     s/ Gregory S. Weston

 9                                                     THE WESTON FIRM
                                                       GREGORY S. WESTON
10                                                     1405 Morena Blvd., Suite 201
                                                       San Diego, CA 92110
11
                                                       Telephone:   (619) 798-2006
12
                                                       Counsel for Plaintiff
13
                                                       s/Dean Panos
14
                                                       JENNER & BLOCK LLP
15
                                                       Dean N. Panos (applying pro hac vice)
16                                                     dpanos@jenner.com
                                                       353 N. Clark Street
17                                                     Chicago, IL 60654-3456
                                                       Telephone: (312) 222-9350
18
                                                       Alex Smith
19
                                                       asmith@jenner.com
20                                                     633 W. 5th St., Suite 3600
                                                       Los Angeles, CA 90071
21                                                     Telephone: (213) 239-2054

22                                                     Counsel for Defendant
23

24
                                            * * *
25

26

27

28
                                                       2
                   Winn v. Mondelez International, Inc. et al., Case No: 4:17-cv-2524-HSG
                               JOINT STATUS REPORT RE PENDING APPEALS
             Case 4:17-cv-02524-HSG Document 47 Filed 10/03/19 Page 4 of 4


 1                                         [Proposed] Order

 2         Pursuant to the parties’ joint position in their status report, it is ordered that the stay of this case
 3 be continued until a further joint status report due January 10, 2020, or within 14 days of a decision or

 4 other resolution of the appeal McGee v . S-L Snacks, whichever is sooner.

 5

 6 DATED: _________________, 2019

 7

 8

 9                                                        ___________________________
10                                                        The Honorable Haywood S. Gilliam, Jr.
                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                    Winn v. Mondelez International, Inc. et al., Case No: 4:17-cv-2524-HSG
                                JOINT STATUS REPORT RE PENDING APPEALS
